United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.S., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Jamaica, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-569
Issued: December 29, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On December 19, 2008 appellant, through counsel, filed a timely appeal from a merit
decision of the Office of Workers’ Compensation Programs dated September 29, 2008, denying
her request for modification of the denial of her recurrence claims. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of this appeal.
ISSUE
The issue is whether appellant sustained recurrences of disability beginning April 6, 2007
causally related to her May 15, 2006 employment injury.
FACTUAL HISTORY
On May 15, 2006 appellant, then a 59-year-old transportation security screener, filed a
traumatic injury claim alleging that she sustained an injury on that day when she slipped and fell.

The Office accepted lumbosacral strain and contusion and her claim for a recurrence of disability
beginning October 25, 2006.1
Appellant stopped work on October 25, 2006 and returned to work in a limited-duty job
on April 4, 2007. On April 4, 2007 she accepted a light-duty job. The job was classified as
sedentary and included a 1/2-hour lunch break and a 5-minute break every 30 minutes.
Restrictions included intermittent sitting and walking and no lifting, carrying, grasping or
manipulation of more than five pounds. Appellant stopped work shortly thereafter.
On April 9, 2007 appellant again returned to work in the light-duty job but stopped work
that same day. She filed a claim for a recurrence of disability for the period April 6 and 7, 2007
and another claim for recurrence of disability beginning April 9, 2007. The Office received
medical reports in support of appellant’s claim of disability.
In an April 11, 2007 report, Dr. Robert Lanter, a treating Board-certified physiatrist,
diagnosed low back pain, lumbosacral radiculopathy, local reactive myofascial pain,
paravertebral tenderness and spasm, which he attributed to a May 14, 2005 employment injury.
A physical examination revealed appellant was unable to perform toe or heel walk due to back
pain and decreased active range of motion in the thoracolumbar spine. Range of motion included
60 degrees extension and 20 degrees flexion. Dr. Lanter opined that appellant was disabled
“from activities consistent with gainful employment” due to this injury.
On May 2, 2007 the Office received an April 10, 2007 disability note from Dr. Lanter
stating that he had seen appellant that day and she was “advised not to return to work until
further testing is done.”
On May 15, 2007 the Office received a May 1, 2007 report from Dr. Lawrence J. Marino,
a treating physician, and an April 23, 2007 progress note from Dr. Michael Shapiro, a treating
Board-certified orthopedic surgeon. Dr. Marino stated that he had treated appellant since 1996
and that prior to her May 14, 2005 employment injury she had no orthopedic problems.
Dr. Shapiro diagnosed lumbago, a herniated nucleus pulposus and radiculitis and stated that she
was disabled from work until further notice. He opined that appellant’s disability was a result of
her injury and that she would be reevaluated on May 21, 2007.
By letter dated May 23, 2007, the Office requested additional factual and medical
information from appellant and enclosed a recurrence development checklist for her completion.

1

There was an appeal before the Board for appellant’s claim of recurrence for a different period of time. In a
June 24, 2008 decision, the Board affirmed the Office’s December 14, 2007 decision, finding that appellant did not
sustain a recurrence of disability commencing September 25, 2007 causally related to her May 15, 2006
employment injury. The Board found that she failed to establish that there had been a change in her light-duty
assignment or that her condition had changed. The facts and the circumstances of the case as set forth in the Board’s
prior decision are incorporated herein by reference only as relevant to the facts of this appeal. Docket No. 08-703
(issued June 24, 2008). In the Board’s previous decision, it noted: “The record contains a July 10, 2007 decision of
the Office which denied her claim for a recurrence of disability on April 6 and 9, 2007. In her application to the
Board, appellant did not seek review of this decision and it is not an issue in the present appeal.” The appeal in this
case refers only to appellant’s claims for recurrence of disability on April 7 and 9, 2007.

2

Subsequent to the Office’s request, it received additional factual and medical evidence.
In an April 6, 2007 report, Dr. Carlisle Saint Martin, a treating physician, reported seeing
appellant on that day. He diagnosed a lumbar herniated nucleus pulposus and reported that she
had been working light duty.
In a May 4, 2007 form, Dr. Howard R. Adelglass, a treating Board-certified physiatrist
checked that appellant was “not fit for duty.”
A magnetic resonance imaging scan was obtained on May 9, 2007, which revealed
multilevel degenerative disc disease of the lumbar spine with convexity of the lower thoracic and
upper lumbar spine and asymmetric disc bulging at L3-4 and L4-5, with neural foraminal
narrowing most severe at L4-5.
Appellant was referred by the Office for examination by Dr. Frank M. Hudak, an
orthopedic surgeon. In a May 15, 2007 report, Dr. Hudak reviewed a history of her May 2005
lifting injury and the May 2006 slip and fall injury and subsequent medical treatment. Appellant
described symptoms of constant low back pain, worse on bending, with numbness radiating
down both lower extremities. Examination of the low back revealed tenderness in the midline of
the lumbosacral spine, extending into the L3 to S1 region. Dr. Hudak noted her range of back
motion, indicating that no spasm was palpated in either the right or left paraspinal muscle
groups. A positive left straight leg raising test was obtained in the upright position. Dr. Hudak
diagnosed a sprain of the lumbosacral spine causally related to the May 15, 2006 injury,
superimposed on a previous sprain and left lumbosacral radiculopathy that was a result of the
2005 work accident. He advised that she had objective findings upon examination and that she
was disabled from her work as a baggage screener. Dr. Hudak advised, however, that appellant
could return to light-duty work with no repetitive bending at the waist and no lifting in excess of
10 pounds. He recommended that she be referred for pain management or epidural steroid
injections to treat her left radiculopathy. Dr. Hudak submitted work restrictions, releasing
appellant to full-time work with limitations on sitting, lifting, twisting and bending.
On June 13, 2007 the employing establishment advised that it had limited duty available
that complied with the restrictions set by Dr. Hudak. Appellant accepted the limited duty and
returned to work on July 16, 2007 as an exit lane monitor and at the welcome tables.
Dr. Adelglass in a May 18, 2007 form, checked that appellant was “not fit for duty” and
noted surgery was scheduled for May 21, 2007.
On May 25, 2007 Dr. Shapiro reported that appellant was seen for back and left lower
extremity pain.
In her June 7, 2007 statement, appellant related that she had severe shooting muscle
spasms while attempting to perform the limited-duty job she had accepted and that she was
unable to sit due to lower body and leg stiffness.
In forms dated June 8 and 22, 2007, Dr. Adelglass checked that appellant was “not fit for
duty.”

3

By decision dated July 10, 2007, the Office denied the claim for a recurrence of disability
beginning April 6, 2007. It found that the factual and medical evidence did not establish the
claimed recurrences resulted from the accepted work injury.
On July 12, 2007 the Office received a June 29, 2007 report from Dr. Shapiro who noted
that he had seen appellant for back and left lower extremity pain. Dr. Shapiro reported that her
motor sensory and range of motion remained unchanged.
On July 16, 2007 appellant accepted a limited-duty job with restrictions consistent with
those approved by Dr. Hudak.
On July 23, 2007 the Office received forms dated June 22 and July 6, 2007 from
Dr. Adelglass who checked that appellant was “not fit for duty” and a June 29, 2007 disability
report from Dr. Shapiro, who diagnosed lumbago, a herniated nucleus pulposus and radiculitis
and stated that she was disabled from working until further notice due to her injury.
In an August 31, 2007 form, Dr. Adelglass released appellant to limited-duty work that
day.
The record reflects again that appellant stopped work following her tour of duty on
September 26, 2007. On October 12, 2007 she submitted a claim for a recurrence of disability,
noting that she stopped work as of September 26, 2007.2 Appellant indicated that a chair was
changed that did not provide adequate back support. In support of her claim, she submitted
several prescription notes from Dr. Irfan A. Alladin with his recommendation that she undergo
physical therapy and for medication.
On October 5, 2007 appellant was examined by Dr. Renato Battisti, a chiropractor, who
found limitations of movement and diagnosed lumbar myofasciitis with lumbosacral strain,
noting that appellant had begun chiropractic treatment.
On October 9, 2007 Dr. John Goutos, an internist, noted that appellant had been out of
work for approximately a week due to an exacerbation of back pain. He advised that she had
received seven epidurals and was scheduled for additional injections. Dr. Goutos listed findings
on examination, noting tenderness on palpation and spasm at the L4 to S1 region and positive
straight leg raising. He diagnosed a herniated lumbar disc and back pain and advised that she
should be placed on light duty as of October 11, 2007.
In an October 12, 2007 report, Dr. Shapiro, an orthopedic surgeon, treated appellant for
back and left lower extremity pain. He noted tenderness to palpation and percussion about the
lumbar spine with a reduction of straight leg raising, bilaterally. Dr. Shapiro advised that
appellant would be continuing with conservative care, undergoing epidural injections and facet
block treatments. He stated that she remained disabled for work.
On December 14, 2007 the Office denied appellant’s claim for recurrence on
September 25, 2007. It found that she did not establish that her injury-related condition had
2

This recurrence claim has already been addressed by the Board. Supra note 1.

4

changed or that her light-duty work assignment had changed. The medical evidence submitted in
support of her claim was found deficient as her physicians did not explain how her condition had
changed such that she was no longer able to perform her light-duty assignment as of
September 25, 2007.
This decision was appealed to the Board and a decision was issued by the Board on
June 24, 2008.3
On July 1 2008 appellant’s counsel requested reconsideration of the July 10, 2007
decision, denying appellant’s April 2007 claims for recurrence and submitted a June 7, 2007
report from Dr. Shapiro in support of her request. Appellant contended that as her disability at
that time occurred within 90 days after she returned to duty, the medical evidence of file clearly
satisfied the reduced burden of proof articulated in the Office’s procedure manual where a
recurrence for disability is claimed within 90 days from the first return to duty after disability.
Appellant’s counsel noted particularly the procedure manual’s language relating to employees
who return to duty within 90 days of a prior disability: “The CE [claims examiner] may accept
the attending physician’s statement supporting causal relationship between the claimant’s current
condition and the accepted condition, even if the statement contains no rationale.”
Dr. Shapiro, in his report of June 7, 2007, noted that he had seen appellant on April 23,
2007 for her May 15, 2006 employment injury. He noted that she returned to limited-duty work
on April 2, 2007 and that she worked two days before stopping. Dr. Shapiro stated that appellant
“was unable to complete her light[-]duty assignment due to radiating and shooting pain with
stiffness while working.” He opined that she was currently disabled from working due to
“severe radiating pain her left leg and lower back.” In concluding, Dr. Shapiro opined that
appellant’s “recent reexacerbation is [causally related] to a prior injury of May 15, 2005.”
By decision dated September 29, 2008, the Office acknowledged that it had discretion in
recurrence claims filed within 90 days after returning to duty after disability, but nonetheless
found the evidence insufficient to modify the denial of appellant’s claim for a recurrence of
disability for the period April 6 to 7, 2007 or further disability beginning April 9, 2007. It found
that her recurrence claims had not been denied on the basis of causal relationship, but on the
basis that the medical evidence did not establish how her work-related condition had worsened or
change or explained why she was unable to perform her light-duty work. In conclusion, the
Office stated: “Modification of the prior decision is unwarranted as there has been no
demonstration of ‘clear evidence of error,’ on the part of the Office, no new point of law has
been advanced and the evidence submitted has insufficient probative value to warrant
modification of the prior decision.”
LEGAL PRECEDENT
When an employee, who is disabled from the job she held when injured on account of
employment-related residuals, returns to a light-duty position or the medical evidence of record
establishes that she can perform the light-duty position, the employee has the burden to establish
by the weight of the reliable, probative and substantial evidence a recurrence of total disability
3

Supra note 1.

5

and show that she cannot perform such light duty. As part of this burden, the employee must
show a change in the nature and extent of the injury-related condition or a change in the nature
and extent of the light-duty requirements.4
A “recurrence of disability” means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment that
caused the illness.5
Office procedures state that a recurrence of disability includes a work stoppage caused by
a spontaneous material change, demonstrated by objective findings, in the medical condition that
resulted from a previous injury or occupational illness without an intervening injury or new
exposure to factors causing the original illness. It does not include a condition that results from a
new injury, even if it involves the same part of the body previously injured.6
Office procedures, regarding recurrent disability within 90 days of a return to
employment, provides as follows:
“a. Burden of Proof. The claimant is not required to provide the same evidence as
for a recurrence claimed long after apparent recovery and return to work.
Therefore, in cases where recurring disability for work is claimed within 90 days
or less from the first return to duty, the focus is on disability rather than causal
relationship.
“b. Disability for Work. Assuming the requirements described in paragraph 5
above concerning causal relationship are met, the CE [claims examiner] should
ask the employee to submit a Form OWCP-5 and/or narrative statement from the
attending physician which describes the duties which the employee cannot
perform and the demonstrated objective medical findings that form the basis for
renewed disability for work….”7
Paragraph five of the Office’s procedures, which is applicable to a recurrence of a
medical condition within 90 days of release from medical care, provides that the claims examiner
“may accept the attending physician’s statement supporting causal relationship between the
claimant’s current condition and the accepted condition, even if the statement contains no
rationale unless” there is evidence of an intervening injury, an intervening decision, the claim
was accepted for a temporary aggravation of a preexisting condition or the “renewed claim
involves a different diagnosis” from the accepted condition.8
4

K.S., 60 ECAB ___ (Docket No. 08-2105, issued February 11, 2009); Terry R. Hedman, 38 ECAB 222 (1986).

5

20 C.F.R. § 10.5(x); see S.F., 59 ECAB ___ (Docket No. 07-2287, issued May 16, 2008).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.3(b) (May 1997).

7

Id. at Chapter 2.1500.6(a) and (b) (January 1995).

8

Id. at Chapter 2.1500.5(a) (May 2003).

6

ANALYSIS
Appellant filed a Form CA-2a on April 9, 2007 indicating disability for April 6
and 7, 2007. She filed a second CA-2a form on April 20, 2007 indicating disability beginning
April 9, 2007. The record indicates that appellant accepted limited-duty work from the
employing establishment on April 4 and 9, 2007. The September 28, 2008 decision on appeal
addressed the disability claim for April 6 and 7, 2007 and also addressed the claim for a
recurrence of disability beginning April 9, 2007.
The Board finds that appellant failed to submit sufficient medical evidence to establish
that she was disabled from her limited-duty position on or after April 6, 2007 due to her accepted
employment injury. Dr. Lanter, in a report dated April 11, 2007, diagnosed low back pain
lumbosacral radiculopathy, local reactive myofascial pain, paravertebral tenderness and spasm
which he attributed to a May 14, 2005 employment injury. He provided physical findings and
concluded that she was disabled from working due to this injury. Dr. Lanter’s report is
insufficient to support disability for this period as he does not attribute appellant’s disability to
her accepted May 15, 2006 employment injury.
The record also contains disability notes/forms from Drs. Lanter and Adelglass. In an
April 10, 2007 disability note, Dr. Lanter indicated that appellant was totally disabled.
Dr. Adelglass, in form reports dated May 4, 18 and June 8 and 22, 2007, also indicated that she
was totally disabled. However, neither Dr. Lanter nor Dr. Adelglass addressed the cause of
appellant’s diagnosed conditions and therefore these disability notes/forms are insufficient to
establish that she sustained a recurrence of disability beginning April 6, 2007. Medical evidence
that does not offer any opinion regarding the cause of an employee’s condition is of limited
probative value on the issue of causal relationship.9 Further, neither Dr. Lanter nor
Dr. Adelglass provided findings on examination in the disability notes/forms. Generally,
findings on examination are needed to justify a physician’s opinion that an employee is disabled
from work.10
In an April 6, 2007 report, Dr. Saint Martin diagnosed a herniated nucleus pulposus and
noted that appellant was working light duty. He does not discuss her light-duty job or provide a
history of the May 14, 2006 employment injury. This report is insufficient to support her claim
for a recurrence of disability as Dr. Saint Martin does not address the relevant issue of whether
appellant sustained a recurrence of disability beginning April 6, 2007.11
Appellant also submitted reports dated May 25 and June 29, 2007 from Dr. Shapiro in
which he noted that he had seen her for left lower extremity and back pain. In the June 29, 2007
report Dr. Shapiro noted that her motor sensory and range of motion remained unchanged. As he
did not provide a diagnosis or opinion regarding causation or address the relevant issue of

9

Willie M. Miller, 53 ECAB 697 (2002).

10

Laurie S. Swanson, 53 ECAB 517 (2002).

11

See Fereidoon Kharabi, 52 ECAB 291 (2001).

7

whether appellant sustained a recurrence of disability beginning April 6, 2007, his reports are
insufficient to meet her burden of proof.12
In a June 7, 2007 report, Dr. Shapiro noted that appellant returned to limited-duty work
on April 2, 2007 for an injury she sustained while working on May 16, 2006 to the lower back
and that she worked two days before stopping. He stated that she “was unable to complete her
light-duty assignment due to radiating and shooting pain with stiffness while working.”
Dr. Shapiro opined that appellant was currently disabled from working due to “severe radiating
pain her left leg and lower back.” In concluding, he attributed her current disability to an
exacerbation of a May 15, 2005 injury.13 While Dr. Shapiro opined that appellant’s recurrence
of disability was due to her employment, he did not provide any rationale or explanation
supporting his conclusion and thus his opinion is of little probative value.14 The opinion of a
physician supporting causal relationship must be one of reasonable medical certainty that the
condition for which compensation is claimed is causally related to federal employment and such
relationship must be supported with affirmative evidence, explained by medical rationale and be
based upon a complete and accurate medical and factual background.15 This report is
insufficient to support appellant’s burden of proof.
Appellant submitted several prescription notes and form reports from Dr. Alladin, who
noted her complaints of low back pain, but did not provide any narrative report explaining how
her disability for continuing in her light-duty work was caused or contributed to by her May 15,
2006 injury. There are numerous form records from various attending physicians; however,
many are not clearly legible and do not provide a rationalized opinion on the relevant issue of
causal relation. The Board has held that prescription notes or form reports that provide a check
mark in support of causal relation are of diminished probative value.16
Dr. Goutos advised on October 9, 2007 that appellant had been out of work for a week
due to an exacerbation of back pain. He noted medical treatment which had been administered
and listed findings on examination. Dr. Goutos diagnosed a herniated disc and advised that
appellant should be placed on light duty as of October 11, 2007. The Board notes that the brief
report of the physician fails to provide any explanation of how her medical condition had
changed such that she became disabled for light-duty work in April 2007, six months earlier.
Dr. Goutos did not provide a full history of the injury accepted by the Office or address the
nature of appellant’s preexisting degenerative back disease and herniated disc conditions. He did
not address how the accepted lumbosacral strain and contusion would cause or contribute to her
inability to continue light-duty work. Dr. Goutos advised that appellant should return to

12

Donald R. Pippin, 54 ECAB 631 (2003).

13

Although Dr. Shapiro refers to a 2005 injury, the Board will assume that this date is a typographical error as it
is correctly noted in the first paragraph of the report.
14

Albert C. Brown, 52 ECAB 152 (2000).

15

Conard Hightower, 54 ECAB 796 (2003).

16

See Cecelia M. Corley, 56 ECAB 662 (2005); Donald W. Long, 41 ECAB 142 (1989).

8

light-duty work as of October 11, 2007. This report is not sufficient to establish her current
recurrence claims for April 2007.
On October 12, 2007 Dr. Shapiro treated appellant for low back and left lower extremity
pain. He advised that she was undergoing conservative treatment and that she remained disabled
for work. Dr. Shapiro did not, however, address the lumbosacral strain and contusion conditions
accepted by the Office or how these conditions would cause disability for work in April 2007.
He did not provide any opinion relating to appellant’s disability for work to the May 15, 2006
injury. Therefore, Dr. Shapiro’s opinion is of reduced probative value.
Dr. Battisti, a chiropractor, examined appellant on October 5, 2007 and diagnosed lumbar
myofasciitis and lumbosacral strain. Section 8101(2) of the Federal Employees’ Compensation
Act defines the term physician to include chiropractors only to the extent that their reimbursable
services are limited to treatment consisting of manual manipulation of the spine to correct a
spinal subluxation as demonstrated by x-ray to exist.17 Dr. Battisti did not provide a diagnosis of
subluxation as based on x-ray. For this reason, his medical report does not constitute competent
medical evidence in support of appellant’s claim.
On appeal, appellant’s attorney contends that as appellant’s disability occurred within
90 days after she returned to duty, the burden of proof for appellant is less than it would have
been had appellant been back to work for more than 90 days. The Office’s procedure manual
provides that an appellant’s burden of proof to establish a recurrence of disability within 90 days
of a return to work is not the same as that “for a recurrence claimed long after apparent recovery
and return to work” and that the “focus is on disability rather than causal relationship.”18
Further, the manual reads: “the claims examiner may accept the attending physician’s statement
supporting causal relationship between the claimant’s current condition and the accepted
condition, even if the statement contains no rationale….” (Emphasis added.) This cited section
relates to the Office’s discretion on what evidence to require, it does not change appellant’s
burden to establish his claim for recurrence.19 The Office exercised its discretion in this case and
found the medical evidence lacking. In accordance with Board case law, in order to establish a
recurrence of disability due to a worsening of her condition, appellant must establish a change in
the light-duty position (which has not been alleged) or a change in the nature and extent of her
accepted injury-related condition such that she can no longer perform her light-duty
employment.20 Appellant failed to provide evidence establishing a change in her accepted
conditions of lumbosacral strain and contusion such that she was disabled from her employment
and, consequently, did not meet her burden of proof.

17

5 U.S.C. § 8101(2). See Paul Foster, 56 ECAB 208 (2004); Linda Thompson, 51 ECAB 694 (2000).

18

See supra note 6.

19

See e.g., Maria Addis, Docket No. 97-2748 (issued September 22, 1997).

20

See supra note 13; Sherry A. Hunt, 49 ECAB 467 (1998); Glenn Robertson, 48 ECAB 344 (1997).

9

CONCLUSION
Appellant did not establish her claims for recurrences of disability on or after April 6,
2007, causally related to her May 15, 2006 employment injury.21
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 29, 2008 is affirmed.22
Issued: December 29, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

21

Appellant would be entitled to wage-loss compensation for medical appointments if appellant could establish
the medical appointments or treatments were for her accepted May 15, 2006 employment injury.
22

The Board notes that the Office referenced three different standards of review in its September 29, 2008
decision. The Office did, nonetheless, utilize the proper standard of review under 5 U.S.C. § 8128(a) and 20 C.F.R.
§ 10.606(b)(2) when it analyzed the evidence. It considered the evidence new and relevant and conducted a merit
review. In that regard, the Office’s decision is affirmed.

10

